DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim of foreign priority based on an application filed in PRC on September 1, 2017 is acknowledged.  However, a certified copy of application CN201710780572.X as required by 37 CFR 1.55 has not been filed.
 Response to Remarks
 Applicant’s remarks, see pages 10 and 11, filed July 13, 2022, with respect to the drawings and the specification.  The objection of drawings and specification has been withdrawn.  Applicant’s remarks, see page 12, with respect to claim 12 have been fully considered.  The objection of claim 12 has been withdrawn.  Regarding rejection under 35 USC § 112 for claims 1-9, 13, 15, and 16, the rejection of the claims has been withdrawn.  
Applicant's remarks, see page 14, with respect to claim 1 have been fully considered but are not persuasive.  Ran teaches that the structure for the repeller module and collector module are not limited to the configuration shown in Fig. 2 with the rotating shaft.  Ran also teaches fixing members are provided at two [opposing] ends of the collector module at par [0063]. The two plates, i.e., modules, are separated when the two fixing members are opened, and the two plates, i.e., modules, are fixedly connected by the two fixing members when the closed.  Therefore, the repeller module disclosed in Ran is configured to be detached from the collector module in a vertical direction relative to the plane and is cited in the rejection below.  The amendment to the claim fail to teach over the prior art to Ran.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 10-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ran (US 2016/0089470).
For claims 1 and 10, the teaching of Ran discloses the following:
A separable purification core (Figs. 1-3) for an air purifier comprising (pars [0009], [0055]),
a collector module and a repeller module disposed in the collector module, detachably connected with the collector module (Figs. 1-3; pars [0010], [0017], [0057]-[0064])
and a spacing between two adjacent of the parallel collector pieces spaced in a plane, and  of each of the collector unit is 4α (par [0065]),
the repeller module is provided with a holding chamber for inserting the collector module therein,
wherein parallel repeller pieces corresponding to a total number of the parallel collector pieces are provided in the holding chamber, and a spacing between two adjacent repeller pieces is 2α (pars [0065]-[0067]); and
wherein when the purification core is in an assembled state, the collector module, the repeller module, and the inner cavity lining body form an integral body, and  
wherein the parallel collector pieces and the repeller pieces are provided alternatingly and sequentially at spacing α; (pars [0055]-[0060]; Figs. 1-3) and
wherein the repeller module is configured to be detached from the collector module in a vertical direction relative to the plane (par [0063]).
Ran does not explicitly state the purification core as “the purification core including an inner cavity lining body.” Nonetheless, Ran does teach in pars [0005]-[0007] components for an air purifier that do make up the inner cavity lining, i.e., between the inlet and outlet of the air purifier.  Therefore, Ran also teaches the purification core including the inner cavity lining body and the collector module and the repeller module therein the inner cavity lining body are detachably connected.  Additionally, Ran does not explicitly state the collector module comprises a first collector unit and a second collector unit assembled and detachable from each other; however, Ran does teach that the collector module is not limited at pars [0060]-[0064] as long as the collector module and the repeller module can be connected detachably. 
Furthermore, Ran discloses interval ranges for the collector module and the repeller module at pars [0064]-[0067] include the intervals α, 2α, and 4α as claimed (whereas the distance between repeller and collector is 6.5mm equals α.  Therefore, the collection module of Ran is interpreted to teach a first collector unit and a second collector unit with first collector and second parallel collector pieces are detachable and alternatingly in parallel in the collector module of Ran.  
It would be obvious for one of ordinary skill at the effective filing date of the current invention to utilize the teaching of Ran and arrive at the structural elements as claimed because the teaching of Ran discloses alternative arrangement for the collector module available as a substitute configuration for those in the art that would facilitate cleaning of the purification core with a reasonable expectation of success.
For claims 2, 4, and 5, as interpreted, the teaching Ran is relied upon as set forth above. Amorphous, hydrophobic conductive plastic, metal material, and nonmetal conductive material are known and available to those of ordinary skill in the art, and to those of ordinary skill in the art, materials are known to have resistance values, whereas the lower resistance values are indicative of materials with high electrical conductivity (low resistivity) and higher resistance values are indicative of materials with low conductivity (high resistivity). The values are dependent upon temperature and geometry of the materials, particularly the cross-sectional area and length.  Selection of known materials having the intended range of surface resistivity as claimed available for use in the collector module and the repeller module of the purification core would have been obvious to one having ordinary skill in the art at the effective filing date of the current invention in order to maintain the efficacy of the system to clean air.
For claims 3 and 14, as interpreted, the teaching of Ran is relied upon as set forth above.
For claims 7 and 18, the teaching of Ran is relied upon as set forth above and does not disclose a color of the inner cavity lining body and the repeller module are different from a color of the collector module.  However, color for these structural elements is considered an aesthetic design, and a change in an aesthetic design does not involve a change in the structural elements of the instant apparatus.  Stated differently, color differences do not prohibit, nor promote, the structural differences for the components that comprise the instant apparatus.  See MPEP § 2144.04(I).
For claim 11, the teaching of Ran is relied upon as set forth above and further discloses the teaching recited in the claim (see claims 2, 4, and 5 above).   The phrase thereby reducing water droplets adhering to a surface of the parallel collector piece, and improving air-drying speed of the parallel collector piece is considered an intended result, which is addressed above.
For claim 12, the teaching of Ran is relied upon as set forth above.  The limitation “only two collector units” is considered duplication of parts. The mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP §§ 2144.04(VI)(B). 
For claims 13, 15, and 16, as interpreted, the teaching of Ran is relied upon as set forth above. (see claims 2, 4, and 5 above).  The limitation “a plurality of separable purification cores” is considered duplication of parts. The mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP §§ 2144.04(VI)(B).
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ran in view of Botvinnik (US 7077890).
For claims 6 and 17, the teaching of Ran is relied upon as set forth above. Ran does not explicitly teach outer ends of two sides of the repeller pieces are sleeved with thermally shrinkable insulating sleeves; however, Botvinnik does disclose insulating repeller pieces (216 in Fig. 2C; col. 4, l. 25-col. 5, l. 36).  It would have been obvious to apply the teaching of Botvinnik to increase the electric field between the collector and repeller pieces for the apparatus of Ran because Botvinnik teaches this improvement.
Claims 8, 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ran in view of Krichtafovitch (US 9308537).
For claims 8 and 19, the teaching of Ran is relied upon as set forth above and further discloses a handle (Figs. 1-3), instead of handles.  Krichtafovitch is analogous art and discloses a handle provided on the sidewall of the first collector piece that make up a first collector unit (Figs. 3, 4, 19A, 19B, 22, 23 ).  A plurality of handles is considered duplication of parts. The mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP §§ 2144.04(VI)(B).  
For claims 9 and 20, the teaching of Ran is relied upon as set forth above and further discloses but does not explicitly teach at least two reinforcing ribs as claimed.  However, Krichtafovitch does disclose “at least two reinforcing ribs for deformation prevention and reinforcement are provided on surfaces of the parallel collector pieces of the first collector unit, and the at least two reinforcing ribs for deformation prevention and reinforcement are provided on surfaces of the parallel collector pieces of the second collector unit” at col. 3, l. 64-67 (“one or more middle support members”).  It would have been obvious to one of ordinary skill in the art at the effective filing date to include ribs to the collector pieces of Ran with ribs to support the collector pieces since Krichtafovitch teaches this function with a reasonable expectation for success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        September 27, 2022